Question Hour with the President of the Commission
The next item is the Question Hour with the President of the Commission.
Questions on any subject on behalf of political groups.
Then the second part of the sitting - questions on the employment situation in the European Union.
Mr President, Mr Barroso, the Centre for European Studies, the problems suffered by Greece, the Europe 2020 strategy and the search for answers to the financial and economic crisis all clearly indicate to us that in taking the necessary measures, we will soon reach the limits of what is possible under the existing treaties. On the other hand, many Member States are taking refuge in a new form of intergovernmentalism, nationalism and protectionism, instead of looking towards Europe.
What do you plan to do to overcome these problems, to establish the necessary common objectives and to create credible European instruments, so that we are able to act effectively and provide the right answers?
President of the Commission. - It is true that, quite surprisingly, some national politicians are making an intergovernmental reading of the Lisbon Treaty. The Lisbon Treaty was agreed precisely to increase the European dimension; to reinforce the powers of the European Parliament; to make it easier to take decisions by qualified majority voting; and to reinforce the role of the Commission in economic surveillance and external affairs. This reading is therefore quite surprising, but it is indeed happening.
The role of the Commission is, of course, to be the guardian of the treaties, in accordance with Article 117 of the Lisbon Treaty, to protect European law and to be firm about the respect of European law, because the day the European Union is no longer a Community of law, it will no longer be a real Union.
Secondly, its role is to promote initiatives and to take the lead in initiatives. To that end, it will do its job in trying to come forward with proposals which I hope will have the backing of this Parliament. In my political guidelines, I mentioned the special relationship with Parliament, and I really intend to make that a reality.
Mr Rehn proposed a package in Madrid which has not yet been adopted, but which involved a discussion of sanctions right at the beginning of the debate. In my opinion, we should not start our discussions with sanctions on the Member States, because that would be putting the cart before the horse. Instead we should establish the common objectives, common projects and common instruments that we need in addition to what is already in place and only then should we consider sanctions for behaviour that shows a lack of solidarity. What is your view on this approach?
President of the Commission. - As you said, Mr Karas, there is no decision yet. There was a first debate with the Finance Ministers and, in fact, the Commission will present a communication next month on reinforced economic governance. We aim to reinforce the preventive and corrective arm of the Stability and Growth Pact. We will make proposals for a more effective and broader surveillance of intra-euro area macro-economic imbalances and we will explore the options for the creation of a crisis resolution mechanism, but we will concentrate on substance.
We believe it is possible, with the current treaties, to do much more in terms of surveillance of the euro area and of the economic and monetary union if there is indeed a willingness on the part of the Member States to cooperate and respect the treaties.
Article 125 of the Treaty on the Functioning of the European Union is the so-called no bail out clause, in other words, the ban on Member States of the EU taking on the debts of other Member States. What is your view of the fact that the aid package put together for Greece will now result in countries such as the Federal Republic of Germany, for example, lending money to the Greek state for three years at an interest rate of 5% while borrowing it themselves on a three-year commitment at 1.5%? Given an estimated total of EUR 8.4 billion, that makes a profit of EUR 620 million. Does the no bail out clause not also include the requirement that, if one Member State cannot take over the debts of another Member State, it also cannot earn any money from the debts of another Member State? Are you prepared to discuss with the German Government or with other governments what seems to me to be a completely unacceptable mechanism?
President of the Commission. - It is true, Mr Schulz, that the Lisbon Treaty does not allow the so-called 'bail out' of Member States. The solution found so far - which has not yet been activated because it has not yet been requested - is, according to the Commission, fully in line with the treaty. I want to underline this. I know a debate is going on in some circles in Germany - and indeed in some other Member States, but in particular in Germany - and I want to say that it is simply wrong that what we have been contemplating is some kind of bail out. It is not. It is a coordination of loans. The Commission will have this responsibility. The IMF will also be in the scheme which, I have to say, is a creative one. It is a solution that was possible only after extensive discussions with our Member States, but it is fully in line with the treaties and, of course, it respects the provisions of the Lisbon Treaty.
Let me conclude on a political note to say that I find it quite extraordinary that it was so difficult to find a solution of solidarity for Greece when one could be found for Latvia, Hungary and Romania. If we can find those solutions of solidarity and responsibility outside the euro area, I think it is quite obvious that we should also find them in the euro area.
Mr Barroso, I understand that you are attempting to avoid answering my question, because it is an unpleasant one. Therefore, I will repeat it.
There is at least a possibility that Member States which can borrow money on better terms than those on which they are lending it will be able to profit from the debts of another country. As the no bail out clause states that Member States cannot take on the debts of others, they should not be allowed to profit from those debts either. Are you prepared to say openly to Mrs Merkel or Mr Sarkozy, for example, or to anyone else that you are opposed to this course of action?
President of the Commission. - I have been speaking about this matter with those leaders and others for many weeks, so I can tell you very frankly, Mr Schulz, that unfortunately, the only solution possible was this one. The Commission had asked from the beginning for a more concrete signal of solidarity with Greece, of course, always respecting the principle of responsibility. But what we have to do now is to ensure that Greece can be encouraged to return to market financing as soon as possible and, in fact, the solution found was one where the euro area Member States' loans will be granted at non-concessional interest rates. The pricing for loans by the IMF was considered an appropriate benchmark for setting euro area Member States' bilateral loan conditions, albeit with some adjustments which were agreed on 11 April.
Mr President, President of the Commission, first of all, as far as the no bail out clause is concerned, the treaty does not say that. The treaty says that a Member State cannot be forced to take on debts. The treaty does not say that it is forbidden to take on debts. This must be made clear, or else it just becomes a cacophony about the treaty. I repeat: the treaty clearly states that a Member State cannot be forced to take on debts. Therefore, everything concocted with regard to Greece involves things that are possible under the treaty and that can be enforced.
My question is slightly different. Interest rates on Greek loans have risen again to 7.6%, in other words 450 base points above the German rate. Other measures are therefore needed, and I am thinking about very significant fundamental reforms: a European Monetary Fund, a European bond market, a more ambitious 2020 strategy.
Commission President, my question is this: at what point are you considering placing a package with reforms of this kind, including the reforms that Mr Rehn has already embarked on, on the Council's table? For this is what is needed now, to present an ambitious package of reforms alongside the specific measure for Greece.
Firstly, Mr Verhofstadt, and also in response to Mr Schulz, let us be absolutely clear and honest with ourselves: if there are questions that you want to ask Mrs Merkel, you must ask them. I am not here to reply on behalf of Mrs Merkel. I am here to reply on behalf of the Commission. Let us be clear about that.
Let us also be clear from the point of view of the Commission. The solution that has been found scrupulously respects what is known as the no bail out clause. Naturally, we have been very cautious on that point. As far as the measures that we are going to take are concerned, the communication and the proposals on which we are going to work will be presented next month. I want to talk about the communication regarding strengthened governance of the euro area. A policy debate has already taken place and Mr Rehn has received a mandate from the Commission with a view to an initial discussion with the finance ministers. I can therefore tell you that, some time in May, you will know the thrust of the measures we shall be presenting for the future to help strengthen governance in the euro area, and in the European Union generally.
Mr President, may I ask the Commission President whether the European Monetary Fund idea will form part of this proposal?
Mr President, to give a concrete answer on that point, I can tell you that our position tends to go against the idea of creating a new institution within the context of economic and monetary union.
From my own perspective at least, I am not sure that this is a good idea, but I can tell you - personally speaking, since the College has not yet decided - that the idea of a facility for ensuring financial stability in the euro area seems a good one to me. I might add that we are in the process of exploring different ways of providing for and strengthening insurance mechanisms such as those responding to the concerns that gave rise to the European Monetary Fund idea.
Mr President, Mr Barroso, I would have liked a Commission President who simply says to ask Germany to lend at the rate at which it has to borrow, which is 3%. You could at least say so publicly. That would form part of the debate in Germany, but you are incapable of saying these simple things.
I would like to ask another question about ACTA. You have been negotiating the ACTA Agreement against piracy and counterfeiting since 2008. In March, a European Parliament resolution told you to scale down the ACTA negotiations on counterfeiting. Tomorrow, you are going to publish for us - thank you, we have been waiting a year for it - the assessment of the debates and a text adopted at the end of the New Zealand Summit.
You know that Parliament will have to say 'yes' or 'no' at the end of these negotiations. Would it not make more sense to have Parliament participate more visibly, thereby ensuring some transparency with regard to the negotiations? Otherwise, you are going to find yourself in the same situation with Parliament as you experienced with SWIFT. I would therefore ask you from now on to demonstrate greater transparency and to let us have the texts of the negotiations, just as you let large companies have them. Parliament is every bit as important as a large company.
Mr President, Mr Cohn-Bendit, there is no doubt about that, and I have the greatest respect for Parliament. I might add that is why the Commission, and more specifically, Mr De Gucht, obtained permission, from our partners in these negotiations, to make public all the texts from the negotiations. As you know, they are going to be made public tomorrow, 21 April.
You are no doubt also aware that these negotiations began before the entry into force of the Treaty of Lisbon, and we also wish to involve Parliament closely in these negotiations. New powers exist for Parliament in the area of international negotiations, and the Commission is in favour of Parliament playing a greater role in such negotiations.
Mr President, Mr Barroso, let us avoid playing with words: whether or not you asked for it, unless you make transparency public, you cannot continue with the negotiations, given that you have the Treaty of Lisbon.
The issue is therefore not that you asked your partners to publish the reports for Parliament; you have to do so, because otherwise, Parliament will never say 'yes' to you, because you are now bound by the Treaty of Lisbon.
Under the Treaty of Lisbon, therefore, you are now obliged to be transparent with Parliament, because in the end, you have to have a 'yes' from Parliament, and that is not a certainty, given the state of the negotiations and of the text with which we are dealing.
You spoke about the coming into force of the Treaty of Lisbon. I am very much in favour of the European Parliament's role being strengthened in this area as well, and the text to be made public tomorrow, for which we had to obtain permission from our negotiating partners, is the text of the negotiations, the draft negotiation text. We shall do it. You are no doubt aware that some international negotiations are more sensitive and require a cautious approach for certain areas, but we want as far as possible to involve Parliament, to which the Treaty of Lisbon has rightly granted powers in the area of international negotiations.
on behalf of the ECR Group. - In March, the European Commission announced it would conduct another review of the Working Time Directive, after the previous review fell. It was Parliament's insistence on scrapping the national opt-outs from the directive which led to the stalemate. As we will all recall, UK Labour MEPs in the pockets of their trade unions voted to scrap the UK's opt-out, despite instructions to the contrary from their own government.
Now that we have a further review and considering that many EU countries want their workers to have the choice to work more flexible hours, can President Barroso confirm that this Commission will propose a directive that respects national opt-outs from the 48-hour working week?
President of the Commission. - Mr President, I do not yet have a draft legislative proposal in my pocket. It is too early, at this stage, to have fixed ideas about the substance of any changes. As you know, there is a consultation paper that is deliberately open in tone. I also want to hear the social partners' views.
The new rules should protect workers from the health and safety risks of excessively long working hours and insufficient rest. They should also be flexible enough to allow for the conciliation of work and family life and to promote the competitiveness of companies, especially small and medium-sized enterprises.
I think we have to have a solution for that, Mr Kirkhope, quite frankly because, as you know, there are cases before the Court of Justice that oblige us to find a solution.
So we will try to find a broad-based support for a new proposal and avoid the long discussions that marked the last attempt to revise the directive.
on behalf of the ECR Group. - I understand that President Barroso does not want to prejudge the outcome of the Commission's consultation. However, there are a number of people in the EU - not least the three million people in the UK who currently take advantage of the opt-out - who will be looking for a commitment from him that, during an economic downturn, his Commission does not want to make it harder for people to work. I am afraid that Commissioner Andor did not give us that assurance at the time of his confirmation hearing, but I trust that President Barroso will now.
President of the Commission. - You are very kind, Mr Kirkhope, but apart from Britain, there are, in fact, also 26 other Member States in the European Union, so you will understand that while we are very receptive to the concerns you have expressed, I also have to listen to other legitimate concerns.
This is a very difficult issue and an extremely sensitive one. We have to find the right balance between the flexibility you are highlighting for small and medium-sized companies and the protection of workers which I am sure you are also in favour of. That is what we are going to do. That is why we are appealing to the social partners also to come forward with a constructive proposal.
Mr Barroso, you have spoken about your work programme and it has been discussed in Parliament. You have said that you want to follow up on the critical remarks. I have one question. Recently, we have spoken a great deal about the crisis and how to overcome it. However, I have the impression that very little has changed in the way the banks do business.
I would also be interested to hear the answer to another question. Do you think that we and the Commission have done enough? If not, what do you believe it is still necessary to do in order to combat the causes of the financial crisis in the longer term, so that the banks cannot go on doing business in the way they currently are?
President of the Commission. - Just today, in the work programme, we have presented our action in the financial sector. We have done a big part of it, but another important part remains to be done.
I think the Commission proposals were the right ones. In fact, I regret that, in some cases, the level of ambition has been reduced by Member States, for instance, regarding the supervisory framework that is now being considered by you in Parliament, and we will come forward with some proposals - there is a complete list that I have presented today to Parliament - in the near future.
But I think there are some specific things, to be more concrete, that we can do. For instance, I am supporting the idea of a bank levy. I think that should be a matter for the G20. I think it is fair that the banking industry, after all the problems it has created to the overall economic situation, also gives a contribution for the future of our economies.
So, as always, it is a question of balance. We do not want to undermine what is a very important sector in our economies - the financial sector - but we believe that some more measures are important to restore confidence in the financial sector.
Mr Barroso, I have another brief question. The chair of Deutsche Bank, Dr Ackermann, is a difficult man to make an impression on. He has recently said outright that he wants to make returns of 25%. Do you not think that this flies in the face of the measures taken by the Commission and the individual governments? He is not changing anything. He has said that he wants to make returns of 25% once again. This is what Dr Ackermann, the chair of Deutsche Bank, which is an extremely important bank, is saying.
President of the Commission. - I am sorry, I did not follow the statements by the Chairman of Deutsche Bank, and I cannot comment on something I am not aware of.
on behalf of the EFD Group. - Because the financial crisis was a credit crisis and a banking crisis that took place and emanated from the large commercial banks - the Royal Bank of Scotland, IKB, Fortis and the like - do you accept that the Alternative Investment Fund Managers Directive, as well as being highly damaging to the UK, is a misdirected and misguided regulatory initiative on the part of the Commission that aims entirely at the wrong target?
President of the Commission. - Absolutely not. I think it is a very good initiative that aims precisely to restore some confidence in what is a very important sector of our financial markets. I think it is in the interests of the financial sector to have credibility. Let us be honest and open about it. There is now a problem of credibility in the financial sector and it had its origin in, let us say, irresponsible behaviour of some major players in that sector, not only in Britain, as you said, but in other countries in Europe, apart from the situation that originated in the United States. We need a proper level of regulation. We believe that the regulation we have put forward is the appropriate balance and it does not aim at creating difficulties for the financial sector. On the contrary: it aims at building trust. The financial sector needs this kind of credibility to finance the economy.
on behalf of the EFD Group. - How will the AIFM Directive, aimed at alternative investment fund managers, restore confidence in the financial sector when the problem is with the big commercial banks? That is my question.
President of the Commission. - I am sorry but I do not agree the problem is only with the big banks.
In fact, the problem created in the United States was not created by big banks only. It was also created by non-commercial banks, by investment societies, by hedge funds as well. So we do not agree with that analysis that it was created by big banks. In fact, some of the big traditional commercial banks were not responsible for the crisis.
There were many kinds of players that have some kind of responsibility for the mess, let us state it very clearly, that was created in the financial sector. We believe that an appropriate level of regulation is the best way to address the issue both for banks and for other kinds of instruments or operators in the market.
Mr President, the European External Action Service will be responsible to the High Representative. The role of the High Representative, according to Article 18, is to conduct the European Union's common foreign and security policy, as mandated by the Council. The Council, for all its faults, at least contains representatives of Member States.
However, influential voices among the political groups in this Parliament are arguing for the Commission to play a much more decisive part in the service. In particular, it is argued that the Commission should provide at least 50% of the staff of the External Action Service and that the service should not be subject to influence from intergovernmentalism. I apologise for that word. It is not mine but I see it as a code for the Council and the European Council. Furthermore, of course, the High Representative is an ex officio Vice-President of the Commission.
All this seems to point to the likelihood that, in reality, the EU's foreign policy will be run by the Commission and the idea that it is run by the High Representative, with a mandate from the Council, would be legal fiction. Would you agree?
President of the Commission. - I do not agree. We are not there. In fact, as you know, the creation of the institutional position of High Representative/Vice-President of the Commission is one of the most important innovations of the Lisbon Treaty and the idea is to put together what typically we call intergovernmental competences and Community competences.
For the common foreign and security policy, it will remain basically intergovernmental: it is the prerogative of the Member States. But there are other Community competences that should not go now to the intergovernmental arm. It should be kept, of course, in the Community method.
So the High Representative/Vice-President of the Commission is, as we say, usually double-hatted. She will have to put together, using the best of the synergies, those two competences. So there will be, of course, competences that she will be able to develop inside the Commission, as Vice-President of the Commission, but working also hand-in-hand with the Member States and with the Council. I think that is the contribution to have more coherent and consistent external relations of the European Union, to reinforce the defence of our interests and promote our values in the world.
I can see the internal consistency of what you are saying as a Euro-integrationalist, which I am not.
But, in fact, what you are suggesting is that we should actually go beyond the Lisbon Treaty, which is bad enough, and almost cut out the Council which, as I say, for all its faults, at least contains representatives of nation states.
President of the Commission. - I could never suggest that the Commission go against the treaties, because it is its duty to ensure that the treaties are respected. What I am really asking Member States to do is to respect the treaty, and all the institutions have to respect the treaty.
The treaty strikes a balance and that balance has to be respected. It represents progress compared to the past, where we had completely different institutions to deal with what is, in fact, a very important common interest - namely the defence of European values in the world. I consider it possible, in full respect of the treaty, to achieve exactly what the treaty aims to achieve. That can be done in a spirit of good cooperation between all institutions and in full respect, of course, of our Member States.
(IT) Mr President, ladies and gentlemen, I come from the south of Italy and in our region, the economy is based on small and medium-sized enterprises, on the textile, clothing and footwear manufacturing industries, and on agriculture.
Today, this type of industry is in serious difficulty because of the influx of goods from China and the Asian markets. To produce a shoe in our region, in southern Italy, costs EUR 13. The cost of the finished product from China is EUR 5.50. A baby grow produced by us costs EUR 4-5, whereas one from China costs EUR 1.
Entrepreneurs are relocating in order to survive or are closing down, and when they close down, thousands of jobs are lost, and this also causes a consumption crisis and an impoverishment of the region.
Whenever I meet entrepreneurs, they ask me: 'What is stopping you from imposing customs duties, from imposing taxes?' For in China, there is low-cost production because children from the age of 12 work 10 hours a day with no social security benefits, no insurance and no health care rights.
I know that protectionist measures are undesirable, but what is the answer? Mr Barroso, when I meet entrepreneurs, what do I tell them that Europe is doing to combat an irreversible crisis in which so many businesses are failing, so many jobs are going up in smoke and entire regions of Europe, including the poorest regions, the south of Italy, are going through a serious and irreversible crisis? I would like to be able to offer some answers, Mr Barroso, and I would like to hear them from you.
President of the Commission. - I understand your concern and it is a very legitimate concern, and I would like to say a word about the small and medium-sized companies, which in fact are, as you know, the most important driver for job creation in Europe.
Now, how can you respond to this problem of competition coming from other parts of the world which have lower standards, both in labour and in environment? I think the solution is certainly not to close our borders, because the European Union is by far the biggest exporter in the world. So the solution is to promote decent work and upgrading of social standards all over the world. That is a matter which we have been pushing inside the G20; that is a matter that we have been pushing with the International Labour Organisation, and that is a part of our dialogue with other partners. But I really think it is not a solution - unless there is dumping - to act via anti-dumping instruments, nor is it a solution to close our borders to other very important trade partners of Europe. That will be self-defeating for us.
(EL) Mr President, to pick up on the references made earlier to the handling of the Greek problem, all of us who are closely following developments in and the handling of these problems realise, and many of us have the feeling, that the Council has elbowed the Commission aside.
The Commission was, from the beginning I think, a balancing factor for the medium-sized and smaller Member States of the Union towards the Council. Today, I think that its role in the issues faced by Greece, but not just Greece, is confined to action and statements of a technocratic nature.
My specific question is this: we are talking about the economy, about monetary union with more acute supranational elements. We are also talking about the ambitious Europe 2020 strategy being prepared by the Commission and we are talking about combating unemployment and poverty. How, when the Commission does not have the role that befits it, will it be possible to implement these ambitious strategies?
President of the Commission. - The issue of employment, as you know, is dependent on the overall economic situation. Let us be completely clear about it. We cannot restore the levels of employment that we had before the crisis before we come back to more growth in Europe.
That is why we are concentrating our efforts on the new sources of growth and, in fact, trying to restore this growth that is critically important for the European Union.
That is our priority now. That said, there were some measures that were taken specifically for employment. We have some proposals in our EU 2020 strategy for new skills, for new jobs, for programmes for youth, but the basic thing is to restore the conditions for growth, including confidence in our economy.
When it comes to the Greek situation, as you know, a lot has to do with the confidence also in the future of the Greek economy. That is why it is so much dependent on the correction of some fiscal imbalances.
(FR) Mr President, President of the Commission, the employment situation in Europe is very worrying, as my fellow Members have just pointed out. In 2009, 2.7 million people in the euro area lost their jobs. Furthermore, the poverty risk rate for the population with a job has risen to 8% of workers in Europe, not to mention the fact that nearly 17% of the population live below the poverty threshold.
Faced with this situation, do you not think that a two-pronged strategy ought to be implemented? On the one hand, by reinforcing decent work - it would have been worth including this issue, rather than employment strictly for growth's sake, in the 2020 strategy; moreover, are you counting on promoting the creation of green, intelligent jobs to develop a sustainable, united society? - and, on the other, by increasing the overall employment rate in Europe, with particular emphasis on jobs for young people - you talked about this - but also for the over-fifties.
In this regard, the increase in requests made to the European Globalisation Adjustment Fund and the restructuring in various sectors highlight the need to develop a global industrial policy.
All the issues you have raised are dealt with in the 2020 strategy, Mr Daerden. I already talked about decent work in my political guidelines, just as I talked about the existence of a genuine industrial policy for Europe - not the old industrial policy, but a policy aimed at providing Europe with sustainable industry, a more modern, sustainability-focused policy.
As far as young people are concerned, at least two of the flagship initiatives are devoted to them, that is to say, the 'Youth on the move' and the 'New skills for new jobs' initiatives. We have highlighted a number of objectives, for example, in relation to education, the fight against poverty and the campaign for social inclusion. This aspect appears in the 2020 strategy, precisely because we consider that the fight against unemployment is now the main priority. I believe that the development of this strategy will enable us to achieve significant results in the fight against unemployment.
(IT) Mr President, ladies and gentlemen, as you know, over the last few years, unemployment has increased throughout all the countries of Europe - albeit in different forms from one country to the next - and is destined to increase further.
Economists all agree that it will take at least two years for the tentative signs of recovery that are evident here and there to become the norm and that, in any case, for at least 10 years, the recovery will be so limited that it will not create any additional employment. This means that we will have a rise in unemployment, with job losses among those who are today in employment, and, at the same time, we will have generations of young people who are not and will not be able to enter the labour market.
I ask you whether you do not think it is necessary, faced with such a situation, to promote a measure aimed at guaranteeing a standard income in Europe for all those who lose their jobs, and to regard the issue of young people as a kind of emergency and, hence, to come up with a specific training-related measure that will benefit them, for the entire time in which they remain outside the labour market.
President of the Commission. - You are basically right in your analysis regarding the situation in the labour market. In fact, the situation is continuing to deteriorate, even if it is at a more moderate pace than in the past. We are also starting to see more consistent signs of stabilisation in some Member States.
But it has been nine months since the economy started to recover from deep recession and it may take some time this year before the fragile pick-up in economic activity has an impact on reversing the trend in the labour market. That is why our priority is now employment. For young people, unemployment is particularly worrying, as you said. We have more than 20% of young people unemployed in Europe. That is why we have launched three initiatives for this year. Two of them I have already mentioned. There is also the Youth Employment Initiative. Among the specific initiatives that we are going to develop is precisely the step-up of vocational training through more apprenticeship schemes, financed by the European Social Fund and also fostering high-quality learning experience in the workplace after graduation, the so-called traineeships, including the possibility of traineeships in other Member States.
Last week, the European Climate Foundation launched its 'Roadmap 2050'. This plan shows three pathways by which the European Union could cut its CO2 emissions by 80 per cent by 2050, in line with our Kyoto aspirations. We could do it at little more than the cost of business as usual. We could become almost entirely self-sufficient in energy resources and we would see a significant net job creation through the decarbonisation of our economy.
But it can only be done at European level. Will the Commission embrace this roadmap? Will it endeavour to give the European Union a new élan in proposing the necessary policy measures? Given the opportunities for job creation, will you, President Barroso, use the idea to galvanise the Member States into the necessary action?
President of the Commission. - I am aware of that report of the European Climate Foundation and, indeed, under the 2020 strategy, we have proposed a resource-efficient Europe flagship initiative whose aim is precisely to decouple growth from resources, giving Europe a competitive advantage compared to other international partners.
This objective was also fully translated in the Commission's working programme for 2010 and beyond. It is the Commission's intention to develop a path for Europe's transition to a low-carbon, resource-efficient and climate-change resilient economy by 2050, particularly through the decarbonisation of the energy and transport sectors, thus providing a long-term framework for policy and investment. I underline the word investment.
We believe that the climate agenda can also be, as the renewable energy sector is showing, a way of creating more jobs in Europe, what we usually call 'green jobs'.
Several recent announcements of new IT tools, like Google Books or iPad, would facilitate access to cultural content in digital format, notably the so-called 'e-books'. However, most of these initiatives come from the US. What is the Commission doing to promote digitisation of our cultural heritage on the European continent?
President of the Commission. - The European Digital Library, addressing the challenge of putting online the collections of our national libraries, museums and their archives, this is a major task of our times digitising, making available, preserving the wealth of our culture. Yet we have to do it without jeopardising the rights of authors and publishers, including out-of-print works and for so-called 'orphan' works. We also have to assess whether our financial efforts and the public-private partnerships that are being experienced here and there are up to this very important societal challenge.
In this perspective, I have asked Vice-President Kroes and Commissioner Vassiliou to set up a comité des sages. I am happy to announce today to you that Mr Maurice Lavie, Mrs Elizabeth Nigerman and Mr Jacques Decare will be entrusted with this task. As a comité des sages, they will promote this idea of keeping our very important heritage through digitisation, in full respect of course of the property rights. I look forward to receiving their recommendations on these important issues by the end of this year.
(PL) Mr Barroso, I would like to know what, in your opinion, will be the effect on employment in the aviation sector of the airspace closures which have lasted for several days now? Today, on the front page of the influential newspaper, the Financial Times, it says the closures, which have affected nearly 7 million passengers and have caused the cancellation of 80 000 flights, have brought losses to the aviation industry of USD 200 million a day. In your opinion, how will this affect employment in this sector? - because I understand this was the main reason for your absence, and the absence of Mr Van Rompuy, during the funeral of the President of Poland in Krakow.
President of the Commission. - First of all, regarding the issue of the funeral, I want to keep it completely separate from the rest.
I had a great respect for President Kaczyński. I worked in a very loyal manner with him. I did everything to be present at his funeral.
I was present at all the ceremonies that I could attend marking the deaths of President Kaczyński, his wife and all those that were killed in that tragic accident. I really do not understand how it is possible to make this kind of criticism against the European institutions, by using the death of so many people.
I was trying to go to the funeral of President Kaczyński until the very last moment. The problem is that only on Saturday, very late in the evening, I received the information that the flight that was organised by the Belgian authorities was cancelled. It was no longer possible for me to go.
So I want to make it absolutely clear that I have done everything I could to pay tribute, not only to the people who died in the tragic accident, but to Poland as a nation.
Regarding the issue, if I may now use the other minute to answer the question on the aviation sector, we are aware of the very important impact on industry of this volcanic problem and that is why we are already doing our work to see how we can in fact help, if needed, the European aviation industry.
They are suffering severe economic losses, which are caused by not being allowed to carry out their commercial activities for several days. It is necessary to look for a global solution to help the industry out of the crisis and, in fact, we have a precedent, which was the crisis after 11 September. So we are looking at possible ways in terms of alleviation of the State aid rules, as we have done in the past. We discussed this in the college meeting today.
(EL) Mr President, Mr Barroso, according to official statistics, unemployment in the European Union fluctuated between 8 and 9% between 2000 and 2006, to the glory of the Lisbon Strategy, which talked of full employment.
The Commission states in a recent report that unemployment will reach and go beyond 10% in 2010, a 'social volcano', to use the language of the moment.
In addition, in a series of countries applying austerity programmes, such as Ireland and Greece, as well as in countries such as Romania, Hungary and Latvia, where the International Monetary Fund has become involved, unemployment has soared to record levels.
In light of this, I ask you: has the Commission studied the repercussions of these austerity policies, which you push for and pressure countries into following in order to get out of the crisis? Have you studied the repercussions on employment and on the economy of a country in which the International Monetary Fund is involved? Do you believe that unemployment will fall in Europe as a result of these policies?
President of the Commission. - We are not forcing anyone to take any measures. Regarding Greece, decisions were taken by the Greek authorities, but you will certainly understand that this situation of macro-economic imbalances in the Greek economy is very negative for growth and also for employment.
It is clear that without a restoration of confidence in Greece's public finances, there will be no investment or growth in Greece. Without growth, we cannot generate employment. That is why we should not set macro-economic stability and rigour in contradiction or opposition to growth. The problem is to see how we can manage a transition, how we can keep stimulus in the economies that have the margin to do it, and, at the same time, respect the necessary balances of macro-economic stability. That is why it is in the interests of the Greek economy and of Greek workers for Greece's public finances to have credibility as soon as possible.
(DE) My question refers to the volcanic eruption which will, of course, have an impact on particulate matter and CO2 emissions. Do you believe that it is possible to evaluate what levels of particulate matter should be taken into account in future in order to prevent jobs being put at risk? Our air quality directives provide for significant restrictions in this respect.
President of the Commission. - This volcano problem is certainly beyond the control of the European institutions or the national governments. It happened and now we have to react to its consequences.
Regarding the aviation industry, we have already said that we are looking at what we can do, also based on the precedent that was already there after 11 September.
Regarding the economic situation, I think it is too soon to make an overall assessment of the damage caused, and it is probably better to avoid very dramatic - or let us say, panic - scenarios. What we believe is important now is to address the damage and to try to see what we can do at European level, bearing in mind one important thing - at European level we are responsible for one per cent of the public budget. The other 99% is in the hands of the Member States. So I think it is unfair to look to the European Union to try to solve all the problems, where we do not have the means to do so.
(PL) Mr Barroso, in the 2020 strategy, you have presented very ambitious rates of increase of employment, from 63% to 76%, and a reduction in unemployment among early school leavers to 10%, but also an emphasis on education, which is the key to development, so that in the future, 40% of European citizens will have completed tertiary education.
In relation to this, I would like to ask the following question: will the European Social Fund, as well as funds designated for research and development, be maintained in the future European Union budget? For this is, in fact, the key to an emphasis on modern methods, innovation and increasing employment. Do you not think that we should also emphasise the development of micro-entities? For this is the best way to encourage self-employment, and rates of self-employment are still too low today. Hence, in this context, these questions would appear to be justified.
President of the Commission. - Yes, you know we have proposed education as one of the targets in the EU2020, including fighting against early school leaving and having more tertiary education. We believe it is impossible to discuss European competitiveness without addressing the issue of education.
That is why we are trying to convince all Member States to accept that target and, certainly, afterwards there has to be a mobilisation of resources, some from Member States and some from the European Union. We have to discuss afterwards the Financial Perspective. We are not yet there but, certainly, I think some actions should also be taken at European level, complementing the efforts made by the national governments. Indeed, in the Social Fund, we already have some actions for young people for apprenticeships and for traineeships. This is our intention. We cannot anticipate what funds will be available for the Social Fund but, certainly, we believe that we should have adequate ambition at the European instruments' level.
(DE) Yesterday, the media told us that the Opel plant in Antwerp will close. This is just one of many examples of jobs being lost in Europe. Next Thursday, the European industrial trade unions will be holding a day of demonstrations throughout Europe. They are calling for jobs and the future of Europe as an industrial base to be safeguarded. The trade union members want full employment, but they also want effective European policies and definitive answers today, not in five years' time.
Your work programme does not provide very definitive information in this respect. You have just referred to the guidelines and the Europe 2020 position paper. In my view, this is not specific enough. You should provide examples. What do you plan to do to re-establish our strategically important industrial sectors in Europe and what role is the Commission playing in making the automotive industry future-proof and in safeguarding jobs?
President of the Commission. - The employment guidelines are very much dependent on the overall economic growth, but we intend to reinforce the employment aspect in our EU 2020 strategy. In fact, we have four guidelines: increasing labour market participation and reducing structural unemployment, developing a skilled workforce, promoting job quality and lifelong learning, improving the performance of the education systems and increasing the participation in socio-education, as well as combating poverty and social exclusion.
These are general guidelines that now have to be pursued by the European institutions with all the instruments they have at their disposal, and by national governments. It is true that there is no silver bullet, there is no magical solution or panacea for unemployment in Europe. It has to come also from the overall measures taken for growth in terms of respect for financial stability, in terms of confidence in our markets, in terms of tapping the potential of the internal market. That is the only way to do it.
When it comes to the automobile industry, of course we know that there was over-capacity not only in Europe but in the world, and we are following this very closely with the industry itself, including with the trade unions in the sector.
(FI) Mr President, Commissioner, unemployment and exclusion among young people are a big problem. As you have said, 20% of young people are unemployed.
The problem is also that while many people are now being laid off, a large proportion of those laid off are over 50. At the same time, however, people in some Member States are saying that we must lengthen the period of time spent working, that we must raise the retirement age, and people are also saying that we need more workers from overseas. This would therefore require a large amount of labour migration. In my opinion, there is something of a contradiction here.
I would like to ask: if people want to lengthen the period of time spent working, then why are over-50s not being offered the opportunity to continue working; why are they instead being laid off? Why are we not creating opportunities for our young people, but instead telling them that we need labour migration from overseas?
What is the European strategy on this issue? Can we not bring about such a strategy? I believe that we are all of the opinion that talented young people should be found work, and that they should not be excluded. Our society will always pay a big price for exclusion.
President of the Commission. - I want to win this competitiveness battle globally. One thing is sure: we need more people, working more and longer - and I would add, better, in a more competitive way.
There is no contradiction between having longer working lives and having some immigration to Europe. In fact, it is quite extraordinary, but today, there are almost one million job vacancies in Germany and almost half a million in the UK. This shows that there is a problem of mismatch between the supply and demand for labour.
There is a lot to do in this area. I believe that pension reforms are also a way of contributing to that. I want to underline that, during this crisis, Member States did not resort to the traditional policy of having people leave the workforce earlier. They have not done so. In fact, it has been possible to keep people in work for longer. This is important because, for Europe to remain competitive, we need to raise the employment rate in Europe.
(PL) Mr Barroso, you said in your speech, today, that a priority for the Commission in its employment policy is, among other things, to help graduates and young people be effective in entering the labour market.
We know the unemployment rate in this social group is currently very high. In Spain, it is currently almost 40%, while in Poland it is 20% and is, unfortunately, rising all the time. I think one problem is that the subjects taught do not match the needs of the labour market, and also there is poor access to initial work experience.
In your opinion, can we speak of the low effectiveness of the Leonardo da Vinci programme in the area of education and vocational training? How do you assess the programme? Is the European Commission preparing new measures and, if so, what are they, in order to tackle the rising unemployment among young people? What can you offer and propose today, Mr Barroso, to the young people of Europe?
President of the Commission. - Youth unemployment is the most dramatic problem now in terms of unemployment in Europe because it is more than 20%.
That is why we have announced three concrete initiatives: 'Youth on the move', 'Youth employment' and 'New skills for new jobs'. 'Youth on the move' to improve efficiency and equity of European education and training systems; 'Youth employment' to look at ways to overcome the impact of the crisis on young people and 'New skills for new jobs' to better match skills and labour supply with demand.
I have just highlighted the situation in two of the largest Member States in Europe because, by 2020, 16 million more jobs will require high qualifications and, for example, the European Social Fund will spend EUR 13.5 million, between 2007 and 2013, in promoting adaptability measures for workers and enterprises.
So there are some measures that we can take at European level, Community level, to complement the action of our Member States regarding the problem of youth unemployment.
(DE) Mr Barroso, I have to disagree with you. You said that Europe 2020 included measures to exploit the potential for the creation of green jobs in the European Union. That is not true. You have simply failed to include this in the strategy and I am wondering why. It is obvious that if you want to generate employment, the greening of the economy is a significant opportunity for job creation. Why does this not form part of Europe 2020? What is the Commission planning to do to exploit the job creation potential of a sustainable economy in Europe to the full, in particular, given that the European Council President has included this as an important point in his concept, because he believes that it offers a major opportunity? What is the Commission intending to do?
President of the Commission. - I have to remind you that it was the Commission that launched the climate change and energy package and that we have highlighted the great potential for the creation of jobs in some sectors of the so-called greening of the economy and that, certainly, the priority for the future is such, one of the most important targets of the EU 2020.
We have put at the centre of the EU 2020 our climate and energy targets, from 20% reduction of greenhouse gases, to 20% renewables and to 20% gains in energy efficiency.
For instance, to have this target of 20% renewables, we are going to create jobs throughout the renewables sector. So it is certainly the central piece of our economic strategy for the future and, in fact, we have put that as one of the core objectives. Growth, not only smart growth and equitable growth, but also sustainable growth.
(FI) Mr President, a lot has been said here about young people, which is only right. There is another group of people that are being affected very severely by this employment crisis, and that is women. That is, at the moment, when national economies are going into debt and the Member States are cutting their budgets, these budget cuts are often aimed at areas such as health care and education in which women work.
I would also ask, Mr Barroso, what will you say and what do you intend to do to those Member States which are cutting human resources, education and health care, despite the fact that the 2020 strategy says we must invest in these areas? Given that, at the moment, the mood music in the Member States is 'cut, cut, cut', and not 'invest, invest, invest in people', what do you intend to do to these Member States?
President of the Commission. - For women, it had risen to 9.3% by February 2010, compared with 9.8% for men, so lower than for men. It is true though, as you said, that in the future, female employment may give cause for more concern, as some of the sectors which will be most affected by the upcoming fiscal tightening are precisely those more dependent on women's jobs.
What we have to do is to ask Member States to reflect this in their policies and not to accept that women be disadvantaged in this transition. We believe that the target rate for employment - and we have also discussed this with the Member States in the European Council - should be aimed at promoting the employment both of men and of women. In fact, in some Member States, there is great potential for this. There are some Member States where the employment rate for women is still very much lower than for men.
President Barroso, thank you for your answers and for being present during Question Hour here at the European Parliament. I think it was interesting.
Thank you, colleagues, for being active during the last hour.
We will also meet next month during Question Hour with President Barroso.